Citation Nr: 0614388	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-27 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
injury.

2.  Entitlement to service connection for paralysis of the 
tongue.

(The issue of entitlement to payment or reimbursement of non-
emergent medical care provided at the Dominican Santa Cruz 
Hospital on January 15, 2005, is the subject of a separate 
decision of the Board).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1972 to August 
1972, and a period of inactive duty training (INACDUTRA) in 
December 1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision that denied service 
connection for residuals of neck injury, and from an April 
2003 decision that denied service connection for paralysis of 
the tongue.  The veteran timely appealed.

The veteran is also claiming entitlement to service 
connection for a disability manifested by numbness in his 
hands.  As that issue has not been adjudicated by the RO, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A current neck disability is not related to the head 
concussion during INACDUTRA in 1973. 

2.  The veteran currently has no current paralysis of the 
tongue; nor is any current disability of the tongue related 
to the head concussion during INACDUTRA in 1973.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of neck 
injury are not met.  38 U.S.C.A. §§ 101(24), 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005). 

2.  The criteria for service connection for paralysis of the 
tongue are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the January 2001, March 2003, and August 2005 
letters, the RO notified the veteran of elements of service 
connection and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's January 2001, March 2003, and August 2005 letters 
notified the veteran of what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him 
that it would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The letters requested that he provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating actions on appeal.  
Accordingly, any delay in issuing the section 5103(a) notices 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Each of his 
claims was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  As explained below, the claims 
are being denied.  Any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.

No additional action is needed to comply with the duty to 
assist the veteran.  The RO had obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  

While the veteran's service medical records for the period of 
active duty are no longer in the claims file, the claims are 
based on an injury sustained during INACDUTRA in December 
1973.  Records pertaining to this injury are part of the 
claims folder.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  He has also been 
afforded necessary examinations.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As discussed 
below, there is no competent evidence that the claimed 
paralysis of the tongue may be related to service.  An 
examination, therefore, is not required for that claim.  
Examinations have been obtained with regard to the neck 
claim.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis 

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty in active military service, or from 
aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Active military service includes any period of inactive duty 
training in which the individual concerned was disabled or 
died.  38 U.S.C.A. § 101(24).

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

In this case, the veteran contends that his disabilities 
manifested by cervical neck pain and paralysis of the tongue 
are related to, or part and parcel of, his in-service head 
concussion in 1973.

A December 1973 accident report reflects that, on December 8, 
1973, the veteran sustained injury when a team of reservists, 
disassembling a medium-sized tent, dropped the center pole, 
which hit the veteran's head.  Records reflect that the 
veteran was knocked unconscious.  Skull X-rays and an EEG 
were within normal limits.  The veteran was seen one week 
later with a complaint of headaches.  There were no reported 
complaints or findings referable to the neck or tongue.

Service department records show that the veteran was on 
INACDUTRA at the time of the injury.

Service connection has been established for post-concussive 
headaches, effective December 9, 1973.

A.  Residuals of Neck Injury

At a September 1974 VA examination the only reported 
complaint was of generalized headaches.  On examination there 
was no palpable tenderness and no paraspinous spasm of the 
cervical spine.  There was a full range of motion.  

In April 1995, the veteran testified that, the day following 
the accident in service, he noticed that his neck was sore 
along with a spot on his head where he was hit.
 
In December 1995, a VA examiner noted that the veteran 
reported some numbness and tingling in the neck ever since 
the 1973 injury.  The examiner was uncertain whether the 
symptoms were due to the veteran's in-service 1973 head 
concussion.

During the September 1996 VA examination, the veteran 
reported being "dazed" for one or two days and having some 
pain in the back of the neck and a headache which started the 
evening after the injury and lasted for several days.  On 
examination, there was tenderness in the posterior paraspinal 
muscles in the cervical area at about the level of C3 through 
C5, and pain at the extreme of range of motion.  Diagnostic 
tests revealed the irregularity of the spinous process of the 
C7 vertebral body, which may relate to an old fracture.  The 
examiner opined that the veteran's headaches were of muscular 
and possibly cervical spine origin.

A MRI scan of the veteran's cervical spine in July 1999 
revealed a loss of normal cervical lordosis, and mild 
degenerative changes at the right neural foramen of C5-C6.

The report of a May 2002 VA examination reflects that the 
examiner, after reviewing the claims file, diagnosed 
radicular symptoms down the extensor surface of both arms, 
suggesting origin in the C7-C8 or C8-T1 area.  The examiner 
clearly noted that this was not the location of the 
degenerative disc disease, which appeared to be incidental 
and not causing symptoms; and that the radicular symptoms 
appeared to be musculoskeletal or of some obscure etiology.  
The examiner opined that it was less likely than not that 
these symptoms occurred as a result of the original injury, 
and that the symptoms could possibly be overuse injuries.

X-rays taken of the veteran's cervical spine in May 2002 
reveal a well-corticated ossific density posterior to the C7 
spinous process, which may represent calcification within the 
ligamentum nuchae or an old prior injury of the C7 spinous 
process.  There was otherwise no evidence of degenerative 
disc disease.
 
In June 2003, Chiropractor Steve Whitelaw reported that the 
veteran had been seen the day of the report.  He related 
complaints of neck, upper and lower back pain, asthma, 
headaches and hand numbness.  He said these problems began in 
1973 after being hit by a tent beam.  The chiropractor 
concluded that "based on [the veteran's] history it is 
reasonable to conclude that his old cervical fracture was 
caused from a tent beam falling on his head and stretching 
his neck."

In March 2004, Chiropractor Bryan Gatterman interpreted the 
July 1999 MRI scan of the veteran's cervical spine as 
reflecting no intervertebral disc herniation or stenosis at 
C2-C3, C3-C4, C6-C7, and C7-T1; and right paracentral disc 
protrusion at C5-C6, and flattening of the cervical lordosis 
at C4-C5.

In April 2004, a VA physician, after reviewing the veteran's 
claims file, opined that the veteran's cervical degenerative 
disc disease is not at least as likely as not to be 
associated with his in-service injury.

The report of a June 2004 VA examination reflects tenderness 
to palpation over the midline of the cervical spine and some 
paraspinous cervical muscle spasm, with loss of cervical 
lordosis and complaints of pain with range of motion.  The 
examiner opined, based only upon the veteran's reported 
history, that the veteran's neck pain is temporally related 
to the in-service injury and at least as likely as not the 
result of military service.

In January 2005, the June 2004 examiner provided an addendum, 
following a review of the veteran's claims file.  The 
examiner opined that a relationship between the in-service 
head injury and neck pain is purely speculative, and not at 
least as likely as not that his neck pain is related to his 
service-connected injury.  The examiner indicated that there 
was no mention of neck pain in the records provided 
temporally to the injury, and that neck pain was first shown 
in the medical records in 1994.

At the February 2006, the veteran testified to current neck 
symptoms.  He testified that the original injury had been to 
his left temple and that he was unconscious for 10 minutes.  
He reported that he received no in-service treatment for 
disability of the neck, but that symptoms began in service.

The evidence indisputably shows an injury during INACDUTRA in 
December 1973.  The evidence also shows a current cervical 
spine disability (although the precise diagnosis has changed 
over time).

The remaining question is whether the evidence supports a 
finding that the current cervical spine disability is related 
to the in-service injury.  The only competent medical 
opinions supporting such a link are those of the private 
chiropractor and the June 2004 opinion of a VA examiner.  
Both of these opinions are the product an incomplete, and 
hence inaccurate, history.  They both relied on the veteran's 
statements that he had had neck symptoms ever since the in-
service injury.  The 1974 VA examination, however, shows that 
the veteran was not having neck symptoms.  The chiropractor 
also relied on reports that the veteran had sustained a neck 
fracture.  While one diagnostic study many years after the 
1973 injury did raise the suspicion of a neck fracture; 
subsequent studies have not confirmed this finding.

An assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

The medical professionals who have actually reviewed the 
claims folder have all concluded that a current neck 
disability was not as likely as not related to the injury 
during INACDUTRA.  The 2005 opinion, unlike the favorable 
opinions, also included a rationale.  For these reasons the 
negative opinions are more probative than the favorable 
opinions.

While the veteran is competent to report a continuity of 
symptomatology, as a lay person, he is not competent to say 
that a current neck disability was caused by the injury in 
INACDUTRA.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Because the most probative evidence is against a link between 
the current neck disability and an injury in service, the 
weight of the evidence is against the claim.  The doctrine of 
reasonable doubt is not for application, and the claim is 
denied.  38 U.S.C.A. § 5107(b).



B.  Paralysis of the Tongue

The report of a December 1995 VA examination includes a 
diagnosis of post concussion headaches that are complicated 
by transient and chronic numbness of the tongue, right side 
of the face, and earlobe on the right side.

On neurological examination of the veteran's tongue in June 
2004, the examiner noted that the veteran's tongue was in 
midline, without atrophy, and moved normally.  His speech was 
normal, without dysarthria.  No disability of the tongue was 
found.

In February 2006, the veteran testified that he noticed some 
problems when swallowing; and that he was told by a physician 
that his tongue went to the right, and that there was some 
paralysis.

The medical evidence contains no current findings of 
paralysis of the tongue.  As a lay person the veteran would 
not be competent to diagnose himself.  Grottveit v. Brown.

There is no competent evidence linking a currently shown 
disability of the tongue to service.

In the absence of current findings of paralysis of the tongue 
and of a link to service, the preponderance of the evidence 
is against the claim for service connection for paralysis of 
the tongue, and the claim is denied.







							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for residuals of neck injury is denied.

Service connection for paralysis of the tongue is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


